DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of 17/464,544
A method of creating a hearing system for a subject, the method comprising the steps of: taking a first impression of a first portion of an ear canal using an impression material having a first viscosity; taking a second impression of a second portion of the ear canal using an impression material having a second viscosity; bonding the first impression to the second impression; raising the subject from a supine position to an upright position prior to the step of taking a second impression; digitally scanning the first impression to create a first digital model; digitally scanning the second impression to create a second digital model; merging the first digital model with the second digital model to create a merged model where the lateral portion of the merged model is comprised of at least a portion of the first digital model and the medial portion of the merged model is comprised of at least a portion of the second model; and using the merged digital model to manufacture at least one of an ear tip and a contact hearing device.
Claim 1 of 16/405,716
A method of creating a hearing system for a subject, the method comprising the steps of: taking a first impression of a first portion of an ear canal using an impression material having a first viscosity; taking a second impression of a second portion of the ear canal using an impression material having a second viscosity; raising the subject from a supine position to an upright position prior to the step of taking a second impression; digitally scanning the first impression to create a first digital model; digitally scanning the second impression to create a second digital model; merging the first digital model with the second digital model to create a merged model where the lateral portion of the merged model is comprised of at least a portion of the first digital model and the medial portion of the merged model is comprised of at least a portion of the second model; and using the merged digital model to manufacture at least one of an ear tip and a contact hearing device.
Claim 5 of 17/464,544
A method of creating a hearing system for a subject, the method comprising the steps of: creating a hybrid impression of a subject's ear canal, the method of creating a hybrid impression comprising the steps of: injecting a low viscosity impression material into a first portion of the ear canal, wherein the low viscosity impression material is injected with the subject in a supine position; and injecting a high viscosity impression material into a second portion of the ear canal lateral to the first portion, wherein the high viscosity impression material is injected with the subject in an upright position; bonding the high viscosity impression material to the low viscosity impression material; digitally scanning the hybrid impression to create a digital model of the subject's ear canal; and using the digital model to manufacture at least one of ear tip and a contact hearing device.
Claim 7 of 16/405,716
A method of creating a hearing system for a subject, the method comprising the steps of: creating a hybrid impression of a subject's ear canal, the method of creating a hybrid impression comprising the steps of: injecting a low viscosity impression material into a first portion of the ear canal, wherein the low viscosity impression material is injected with the subject in a supine position; and injecting a high viscosity impression material into a second portion of the ear canal lateral to the first portion, wherein the high viscosity impression material is injected with the subject in an upright position; digitally scanning the hybrid impression to create a digital model of the subject's ear canal; and using the digital model to manufacture at least one of ear tip and a contact hearing device.

Claim 17 of 17/464,544
A method of creating components of a hearing system for a subject, the method comprising the steps of: digitally scanning a first impression to create a first digital model, wherein the first impression is an impression of a first portion of an ear canal taken using a low viscosity impression material having a first viscosity and wherein the first impression has been taken with the subject in a supine position; digitally scanning a second impression to create a second digital model, wherein the second impression is an impression of a second portion of an ear canal taken using a high viscosity impression material having a second viscosity and wherein the second impression has been taken with the subject in an upright position; merging the first digital model with the second digital model to create a merged model where the medial portion of the merged model is comprised of the first digital model and the lateral portion of the merged model is comprised of the second model; using the merged digital model to manufacture at least one of an ear tip and a contact hearing device.

Claim 23 of 17/464,544

A method of creating components of a hearing system for a subject, the method comprising the steps of: digitally scanning a hybrid impression to create a digital model, wherein the hybrid impression has been created using a method comprising the steps of: injecting a low viscosity impression material into a first portion of the ear canal, wherein the low viscosity impression material is injected with the subject in a supine position; and injecting a high viscosity impression material into a second portion of the ear canal lateral to the first portion, wherein the high viscosity impression material is injected with the subject in an upright position; using the merged digital model to manufacture at least one of an ear tip and a contact hearing device.


Claims 1 & 5 (of application 17/464,544, hereinafter referred to as ‘544) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 17 & 23 of U.S. Patent No. 11166114 (hereinafter referred to as ‘114). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘544 claims 1 & 5 are obvious various wordings of ‘114 claims 1, 7, 17, 23.

Claims 1-12 would be allowable once double patenting rejection is overcome.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                           			7/16/2022